DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)
has been timely paid, the finality of the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on 06/10/2022 has been entered.

	
Response to Arguments

Regarding applicant’s amendment on 6/10/22 support for the amendment to claims 1, 16, and 20 are found in paragraph 21 of applicant’s specifications. Applicant’s remarks on pages 10 – 12 been fully considered and are persuasive in view of the examiner’s amendments presented below.  The rejection is withdrawn in view of the amendments and the claims as agreed to in the examiner’s amendment stand allowed for the reasons noted herein.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided under 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in an interview with applicant's representative, Susan Ben Oliel, on 11 August, 2022.


Claims 1, 5, 6, 16, 17, 19 and 20 are amended as follows: 

A method for establishing a communication session for live review of ultrasound scanning, the method:
a mobile device displaying an ultrasound image obtained by a scanner connected to the mobile device;
the mobile device receiving a single input to initiate the communication session for live review of the ultrasound image obtained by the scanner connected to the mobile device;
in response to receipt of the single input, the mobile device sending a request for review to a server;
the mobile device receiving connection information from the server for connecting to a virtual room, the connection information comprising a virtual room identifier and a network location that allows for entrance into the virtual room by any computing device, the mobile device not having connection information for the virtual room prior to receipt of the single input;
the server retrieving a list of live responding reviewers and sending, in response to the request, a notification to each of a plurality of responding computing devices, the notification comprising the connection information for the virtual room plurality of responding computing devices to connect to the virtual room;
the mobile device connecting to the virtual room using the connection information for the virtual room;
a responding computing device, of the plurality of responding computing devices, connecting to the virtual room using the connection information for the virtual room without requiring further input of connection information after receipt of an input responding to the notification at the responding computing device;
upon the responding computing device using the connection information to also connect to the virtual room, the mobile device connecting to the responding computing device via the virtual room;
the mobile device transmitting the ultrasound image to the virtual room, and the ultrasound image is provided to the responding computing device via the virtual room; and
the mobile device outputting audio signals received, via the virtual room, from the responding computing device.

(Cancelled) 

(Cancelled) 

The method of claim 1, wherein the connection information for connecting to the virtual room is also provided as configuration data that is provisioned at the mobile device before an application for displaying the ultrasound image obtained by the scanner is initialized at the mobile device.

A system for establishing a communication session for live review of ultrasound scanning, the system comprising:
a server;
an ultrasound scanner;
a mobile device connected to the server and ultrasound scanner; and
a responding computing device capable of being connected to the server;
wherein the mobile device is configured to:
display an ultrasound image obtained by the scanner;
receive a single input to initiate the communication session for live review of the ultrasound image obtained by the scanner connected to the mobile device;
in response to single input, send a request for review to the server, wherein the server retrieves a list of live responding reviewers and the server is configured to send, in response to the request, a notification to each of a plurality of responding computing devices, the notification comprising the connection information for the virtual room;
receive connection information from the server for connecting to a virtual room, the connection information comprising a virtual room identifier and a network location that allows for entrance into the virtual room by any computing device, the mobile device not having the connection information prior to receipt of the single input,  wherein a responding computing device of the plurality of responding computing devices connects to the virtual room using the connection information for the virtual room without requiring further input of connection information after receipt of an input responding to the notification at the responding computing device; 
connect the mobile device to the virtual room using the connection information for the virtual room;
upon the responding computing device using the connection information to also connect to the virtual room, connect the mobile device to the responding computing device via the virtual room;
transmit the ultrasound image to the virtual room, and the ultrasound image is provided to the responding computing device via the virtual room; and
output audio signals received, via the virtual room, from the responding computing device.

The system of claim 16, wherein:
the mobile device connects to the virtual room without requiring further input after receipt of the single input;
the single input is a one-click input on the mobile device;
the connection information for connecting to the virtual room further comprises login credentials to the virtual room;



wherein the connection between the mobile device and the responding computing device comprises 
a one-way video link from the mobile device to the responding computing device, which carries the ultrasound image and a video captured by a camera of the mobile device; and
a two-way audio link that permits audio interaction between the mobile device and the responding computing device.

(Currently Amended) The system of claim 16, wherein the server comprises a main server, a push notification server, and a web real-time communication server, wherein:
the main server is configured to:
obtain the connection information from a database;
receive the request for review; and
transmit a notification request to a push notification server;
the push notification server is configured to:
		receive the notification request; and
	transmit a notification to each of the plurality of responding computing devices, the notification comprising the connection information for the virtual room; and
	the web real-time communication server is configured to provide the virtual room.

(Currently amended) Non-transitory computer readable media for establishing a communication session for live review of ultrasound scanning, the media comprising computer-readable instructions, which, when executed by one or more processors on a mobile device, configures the mobile device to:
display an ultrasound image obtained by a scanner connected to the mobile device;
receive a single input to initiate the communication session for live review of the ultrasound image obtained by the scanner connected to the mobile device;
in response to receipt of the single input, send a request for review to a server, wherein the server retrieves a list of live responding reviewers and is configured to send, in response to the request, a notification to each of a plurality of responding computing devices, the notification comprising the connection information for the virtual room;
receive connection information from the server for connecting to a virtual room, the connection information comprising a virtual room identifier and a network location that allows for entrance into the virtual room by any computing device, the mobile device not having the connection information prior to receipt of the single inputwherein a responding computing device of the plurality of responding computing devices connects to the virtual room using the connection information for the virtual room without requiring further input of connection information after receipt of an input responding to the notification at the responding computing device;
connect the mobile device to the virtual room using the connection information for the virtual room;
upon the responding computing device using the connection information to also connect to the virtual room, connect the mobile device to the responding computing device via the virtual room;
transmit the ultrasound image to the virtual room, and the ultrasound image is provided to the responding computing device via the virtual room; and 
output audio signals received, via the virtual room, from the responding computing device.



Reasons for Allowance
The prior art, individually or in combination, does not teach nor render obvious the claims as amended, when the claims are taken as a whole. 
The first closest prior is that of Amble, already made of record, which teaches methods and systems of establishing live review including a mobile device, a single input, a responding computing device, and connections to a virtual room. 
Amble does not teach the mobile device not having connection information for the virtual room prior to the receipt of the single input and with the use of the single input the responding computing device is configured to connect to the virtual room using the connection information for the virtual room without requiring further input of connection information.
	The second closest prior art is that of Hakata, already made of record, which teaches methods and systems for connecting to a virtual room via a virtual room identifier and a network location that allows for entrance into the virtual room by any computing device.
Hakata does not teach  a single input nor the receipt of the single input and with the use of the single input the responding computing device is configured to connect to the virtual room using the connection information for the virtual room without requiring further input of connection information.
The third closest prior art is that of Yoo (US 20110015504 A1) which teaches which teaches methods and systems of establishing live review including, a single input, a responding computing device, and connections to a virtual room ([0130]).
Yoo does not teach a virtual room identifier and a network location that allows for entrance into the virtual room by any computing device, a server retrieving a list of live responding reviewers, and a notification to each of the plurality of responding computing devices, the notification comprising the connection information for the virtual room. 
Combining the closest prior art teachings would not render the claims as amended obvious. 
For these reasons, claims 1 – 4, 8 – 14, and 16 – 20 overcome the prior art and are in condition for allowance. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571) 272-1041.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Delia M. Appiah Mensah/
Examiner, Art Unit 3793


/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793